IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 36821

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 716
                                                 )
       Plaintiff-Respondent,                     )     Filed: November 23, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
MANUEL ALVAREZ-CABRERA,                          )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of five years, for aggravated driving under the influence, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                  ______________________________________________

                        Before GUTIERREZ, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Manuel Alvarez-Cabrera pled guilty to aggravated driving under the influence. I.C. § 18-
8006. In exchange for his guilty plea, the state agreed not to file a second count of aggravated
driving under the influence. The district court sentenced Alvarez-Cabrera to a unified term of
ten years, with a minimum period of confinement of five years. Alvarez-Cabrera appeals.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing


                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Alvarez-Cabrera’s judgment of conviction and sentence are affirmed.




                                                   2